 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDT-K CityDisposal, Inc.andBobby G. Robinson. Case13-CA-9958May 21, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn January 29, 1971, Trial Examiner Max Rosen-berg issued his Decision in the above-entitled proceed-ing, finding that Respondent had not engaged in thealleged unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter,the General filed exceptions to the Trial Examiner'sDecision with supporting brief and the Respondentfiled a brief in opposition to General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.'We note and correct the following minor error in that section of theTrial Examiner's Decision entitled "Findings of Fact and Conclusions"which in no way affects the result in this case The record does not supportthe Trial Examiner's finding that Rogers and Lindley were among those whoapproached Tewes at the picket line on the morning of July 2'These findings and conclusions are based, in part, upon the Trial Ex-aminer's credibility findings, to which the General Counsel excepts It is theBoard's established policy, however, not to overrule a Trial Examiner'sresolutions with respect to credibility unless, as is not the case here, thepreponderance of all the relevant evidence convinces us that the resolutionsare incorrectStandard Dry Wall Products, Inc.,91NLRB 544, enfd188F 2d 362 (C A 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: With all parties repre-sented, this case was tried before me in Chicago, Illinois, onDecember 14, 1970, on a complaint filed by the GeneralCounsel of the National Labor Relations Board and an an-swer filed thereto by T-K City Disposal, Inc., herein calledthe Respondent.' At issue is whether Respondent violatedSection 8(a)(1) and/or (3) of the National Labor RelationsAct, as amended, by refusing to reemploy former employeesBobby G. Robinson, Melvin Walters, William Rogers, andDexter Lindley on July 6, 1970. Briefs have been receivedfrom the General Counsel and the Respondent which havebeen duly considered.Upon the entire record made in this proceeding and myobservation of the witnesses who testified on the stand, Ihereby make the following:FINDINGSOF FACT AND CONCLUSIONSITHE RESPONDENT'S BUSINESSRespondent, an Illionis corporation with its place of busi-ness inWaukegan, Illinois, is engaged in the business ofgarbage collection and disposal. During the annual periodmaterial to this proceeding, Respondent furnished garbagecollection and disposal services to Waukegan, Illinois, valuedin excess of $200,000, which municipality, annually, pur-chased goods and materials valued in excess of $100,000, ofwhich goods and materials valued in excess of $50,000 weretransported to said municipality directly from States of theUnited States other than the State of Illinois. The complaintalleges, the answer admits, and I find that Respondent is anemployer engaged in commmerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Union, Local No. 301,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Union,isadmittedly a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends that Respondent violatedSection 8(a)(1) and/or (3) of the Act when it refused toreemploy Bobby G. Robinson, Melvin Walters, William Rog-ers, and Dexter Lindley on July 6, 1970, because they en-gaged in protected, concerted activities.' Respondent assertsthat it denied reemployment rights to these men solely on theground that they precipitated and participated in an un-protected, "wildcat" strike at its operations on July 1.The facts giving rise to this litigation are not essentially indispute and I find them to be as follows.For some time prior to June 30, Respondent and otherscavenger companies in the Lake-McHenry counties of Il-linois performed garbage collection services for Waukeganunder contract with that entity. During this period, Respond-ent and its companions were members of an employer-association which bargain collectively with the Union overlabor agreements covering their employees, the latest ofwhich expired on June 30. Prior to the terminal date, theparties commenced negotiations for a new compact. Henry J.Tewes, Jr., Respondent's president, who attended only a fewof these sessions, requested that Robert B. Barnes, the Un-ion's secretary-treasurer and chief negotiator, communicatewith the former as soon as an agreement was ironed out.On June 30 the association and the Union reached a con-sensus on another contract. On the evening of June 30 theUnion called a meeting of its members to vote on the accept-ance or rejection of the proposed agreement. This gathering'The complaint, which issued on September 30, 1970, is based uponcharges filed on July 13, 1970, and served July 14, 1970'Unless otherwise indicated, all dates fall in 1970190 NLRB No. 96 T-K CITY DISPOSAL463was attended by 13 of Respondent's employees, includingalleged discriminatees Bobby G. Robinson, Melvin Walters,William Rogers, and Dexter Lindley. Barnes opened themeeting by reading the terms of the negotiated contract.When he concluded this chore, Walters obtained the floorand inquired whether a cost-of-living clause could be addedto the compact.Barnesresponded that "this is their [theassociation's] finaloffer, and you either accept it or reject it."Dexter Lindley and William Rogers registered some undis-closed form of opposition to the agreement. The memberswere then polled. The tally of ballots revealed that 15 hadvoted to accept the contract, while 13 employees of Respond-ent voted to reject it. After the ballots were counted, Robin-son, who was theunionsteward at Respondent's installation,stood up and announced that "We ain't going towork underthis contract."At the conclusion of theunion meeting,BarnestelephonedTewes to report that "You've got a contract, you will beworking tomorrow. We had a little problemselling it to themen, but you have a contract and the men will be workingtomorrowmorning."During this conversation,Barnes in-dicated that the "problem" stemmed from the opposition ofRespondent's employees to certain terms of the proposedpact, but Barnes did not mention the issues which had beena thorn of contention at the union convocation, nor did hedisclose the identity of Respondent's employees who raisedthoseissues.Upon receiving thisintelligence,Tewes re-marked that "That's all I careabout is we're going to workin the morning."3 The contract, as ratified, was programmedto run for a period of 16 months.On the morning of July 1, 21 of Respondent's 24 employeesengaged ina "wild-cat" strike. The parties stipulated that thiswork stoppage constituted an unprotected activity within themeaning of Section 7 of the Act and that the strikers couldhave lawfully been terminated for engaging therein.' With theinception of the strike on July1,Barnesappeared on thescene.In the presence of Tewes,Barnes engaged ina heateddebate with Robinson during which the latter protested thatRespondent's employees "got a bad deal" in the contractnegotiations because of the lack of a cost-of-living bonus inthe agreement. Robinson also complained that he, as theunion steward for Respondent's work complement, shouldhave been appointed to the Union's negotiatingteam. Barnesexclaimed, "For Christ sake, get these boys back to work. Wegot a contract. We always live by our contract. It was ac-cepted and thereis noreason why you should do this." After'In this connection, the parties stipulated and I find that, pursuant totheir agreement with the city of Waukegan, the members of the employer-association pledged that the municipality would be privileged to assumecontrol over their equipment and perform the garbage collection duties inthe event that the association, or any member, defaulted in performance fora period of more than 3 days, and that the local government would beentitled to abrogate the contract if the default persisted for more than 30days'By virtue of a stipulation accompanying the submission of briefs to me,the General Counsel and Respondent agreed that the collective-bargainingagreement between Respondent and the Union which expired on June 20,and the collective-bargaining agreementwhich was ratified by the Unionmembership on June 30, 1970, and signed on or about July 15, 1970, whichwas retroactive to July 1, 1970, both provided thatIt is understood and agreed by both parties to this Agreement that allindividuals,members of the respective contracting parties, shall bebound by, and shall comply with the terms and provisions of thisAgreement, as jointly agreed uponShould any controversy arise not provided for in these Articles, it shallbe submitted to a committee of five (5) for arbitration Two (2) to beselected by the Union, and two (2) by the Employer, and the fifth (5th)by the first (4) During such time as the matter is pending, there shallbe no lockout or strike The decision of said committee to be finalfurther discussion, Barnes added that "I thought we had thissettled from the wildcat strike from last night, and aftertalking to him [Robinson] at the Unionmeeting, I thoughteverything was settled, and they weregoingback to work,and forget it because I told them after sixteen months, we gotanother contractcomingand forgetit."Barneswent on toadvise Robinson that "I thought we had this settled from lastnight. I told you fellows last night, don't pull no wildcat strikeagain, because you have got a contract now. You've got to goto work, and I thought this thing was all settled, and they wasgoing togo on to work the next morning." Robinson retortedthat he had "Union business today" and angrily announcedthat he intended to consult with an attorney about the matter.Barnesreplied, "As of now,I am relievingyou as a steward,because four weeks ago you pulled a wildcat strike, last nightyou gave us problems at themeeting andyou talked about itlast night, and I thought I had settled that you guyswas goingtowork today....Now, you have got a strike and I amrelievingyou as steward. It's your problem to get these menback to work and get them working, as steward." Tewestestified and I find that, during the colloquy between Barnesand Robinson, which he overheard, he learned for the firsttime that Robinson, Walters, Rogers and Lindley were theemployees who had actively opposed certain of the contractprovisions on the previousevening andwho had triggered theunprotected work stoppage on July 1.After Robinson departed, Tewes, concerned about the pe-naltieswhich lay in store under the service contract withWaukegan if the abortive work stoppage continued, askedBarnes "Where do we go from here? I haven't got any men." Barnesthereupon contacted the Union's area JointCouncil and its attorney for consultation, after which Barnesinformed Tewes that the latter possessed the right to dis-charge or rehire any employee it chose because of hisengage-ment in the unprotected strike. Upon receiving this advice,Tewes dispatcheda telegramon the afternoon of July 1 toeach of his employees who had not reported for work on thatday. In this telegram he notified the men that Respondentwould unconditionally rehireallstrikers who appeared forduty on the morning of July 2. He also apprised them thatthose who decided not to return to their jobs would be ter-minated forthwith. A similar message was conveyed to theUnion.On the morning of July 2, two employees accepted Re-spondent's offer to return to work that day. However, 15other employees, including the discriminatees, declined theinvitation.Robinson, in consort with Walters, Rogers, andLindley, as well as the other strikers, approached Tewes onthe picket line that morning. Robinson told Tewes "that themen were very unhappy with the contact. He [Tewes] saidthere's nothing he can do about the contract because thecontract is binding....And I asked him if we could negoti-ate a contract with him, separate from the other garbagecompanies, and he says, no, as far as he's concerned, this isbinding." Robinson also proposed that Respondent removeitself from the association-wideunitand bargain with itsemployees independently. To this suggestion, Tewes repliedthat it would be unlawful for him to do so.On the afternoon of July 2 Tewes learned from the "grape-vine" that the striking employees would return to work on thefollowing morning. That evening he met with his superin-tendent, Carl Bech, and together they culled the employmentrolls to determine which of those employees they wouldrehire on July 3. At this sessibn, Tewes and Bech decided notto rehire six employees, including the alleged discriminateesRobinson,Walters,Rogers, and Lindley. According toTewes, his reasons for not rehiring these men were manifold,namely, because "they weren't as good a workers and they 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't show up as much. They had been active in the start ofa wildcat strike a month before that, and they were active inthis one, that's for sure. Robinson was the steward for us, andthat's supposed to keep the' men working, not take them offon strike."When queried by the General Counsel whetherthe fact that the alleged discriminatees had opposed theproposed labor contract at the union meeting on June 30,Tewes replied, "That was one of the reasons, also. I saidtrouble with the Union and trouble with the strike."The followingmorning,July 3, the remaining strikers ap-peared at the garage where they were informed by Tewes andBech that they had all been discharged on July 2, and thatRespondent had determined to rehire nine of the remainingemployees as new employees. Later that afternoon, the 15strikers sent a telegram to Respondent stating that they un-conditionally were offering to return to work. On July 6,Respondent rehired 9 or 10 strikers as new employees. Robin-son,Walters,Rogers, and Lindley were not among thisgroup, and this happenstance has triggered this litigation.The General Counsel concedes that the strike in which thefour alleged discriminatees participated was unprotectedwithin the purview of the Statute and that Respondent couldhave lawfully terminated them forengagingin this activity.However, it is his thesis that Respondent discharged theseindividuals, not because they precipitated or participated inan unauthorized work stoppage, but because they were penal-ized for engaging in protected, concerted activities, i e., foropposing the adoption of the collective-bargaining agreementon the evening of June 30. I find no merit in this contention.It is undisputed that Tewes did not learn the identity of theopposition faction until the morning of July 1, and his onlyconcern was whether he had a contract and whether he wouldhave a full work complement to fulfill his service agreementwith Waukegan. While Tewes listed as one of the bases forrefusing to rehire Robinson, Walters, Rogers, and Lindley thefact that they had opposed the ratification of the collectiveagreement on June 30, I am convinced that this basis was inreality bottomed on the fact that the opposition of the mencaused the unauthorized strike. I am fortified in this conclu-sion by the circumstance that, on July 1, and again on July2, Tewes imploredallthe strikers, including Robinson, Wal-ters,Rogers, and Lindley, to return to work without anystrings attached. It seems obvious that the "problems" whicharose at the union meeting on June 30 did not, in light ofTewes statements and conduct on July 1 and 2, form thepredicate for his ultimate decison to terminate the four menon July 6InN.L.R.B. v Draper Corporation,'the court observed:It is perfectly clear not only that the "wild cat" strike isa particularly harmful and demoralizing form of indus-trial strife and unrest, the necessary effect of which is toburden and obstruct commerce, but also that it is neces-sarily destructive of that collective bargaining which itis the purpose of the act to promote. Even though themajority of the employeesin anindustry may have se-lected their bargaining agent and the agent may havebeen recognized by the employer, there can be no effec-tive bargaining if small groups of employees are at lib-erty to ignore the bargaining agency thus set up, takeparticular matters into their own hands and deal inde-pendently with the employer. The whole purpose of theact is to give to the employees as a whole, through actionof a majority, the right to bargain with the employerwith respect to such matters as wages, hours and condi-tions of work.... A Union selected as bargaining agentis thus made the exclusive representative of all the em-ployees for the purpose of collective bargaining.... Theemployees must act through the voice of the majority orthe bargaining agent chosen by the majority. Minoritygroups must acquiesce in the action of the majority andthe bargaining agent they have chosen; and, just as aminority has no right to enter into separate bargainingarrangements with the employer, so it has no right totake independent action to interfere with the course ofbargaining which is being carried on by the duly author-ized bargaining agent chosen by the majority. Theproviso to section 9 [of the Act], preserving to individu-als and groups of employees the right to present griev-ances to the employer, negatives by necessary inferencethe right on their part to call strikes for the purpose ofinfluencingthe bargaining being carried on by thechosen representatives of all the employees.In short, Tewes was aware that Robinson had triggered a"wild cat" strike about a month prior to the ratification of thenew agreement on June 30. He also learned that Robinsonand his cohorts had precipitated the second "wild-cat" workstoppage on July 1 after Robinson had announced at theunion meeting the preceding night that "We ain't going towork under this contract " I accordingly find that Tewes'selection of Robinson, Walters, Rogers, and Lindley for ter-mination on July 3 was motivated solely by his convictionthat these men had called the unauthorized strike on July 1.I therefore conclude that, by so doing, Respondent did notoffend the terms of either Section 8(a)(1) or (3) of the Act.'CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discharging Bobby G. Robinson, Melvin Walters,William Rogers, and Dexter Lindley on July 6, 1970, Re-spondent did notengage inunfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.RECOMMENDED ORDERIt is hereby recommended that the complaint herein be,and it hereby is, dismissed in its entirety.'145 F 2d 199, 203 (C A 4)See alsoHarnischfeger Corp v NL R B.,207 F 2d 575, 578-80 (C A 7)'See,TheKrogerCo (Cleveland Division),177 NLRB No 104, enfdsubnom Silbaugh v NLRB,429 F 2d 761 (C A D C)